DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 9-13, 15-16, 18-22, and 24-25, respectively, of U.S. Patent No. 10737157. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the claims of the instant application and the claims of the patent respectively lies in the fact that the patent claim includes more elements relating the number of discrete strips used in the claims of the patent. Claim 1 of the instant application recites “the recovery gel is applied to a foam core of the hockey stick as a discrete strip that extends along a face of a blade of the hockey stick,” while claim 1 of USPN 10737157 recites “the recovery gel is applied to a foam core of the hockey stick as two or more discrete strips that extend along a face of a blade of the hockey stick.” Claim 7 of the instant application a discrete strip that extends along a face of the blade of the hockey stick,” while claim 9 of USPN 10737157 recites “the recovery gel is applied to die core as two or more discrete strips that extend along a face of the blade of the hockey stick, and wherein the recovery gel is configured to fill cracks that appear during use of the blade without requiring any externally applied material.” Claim 14 of the instant application recites “the recovery gel is applied to a foam core of the hockey stick as a discrete strip that extends along a face of a blade of the hockey stick,” while claim 18 of USPN 10737157 recites “the recovery gel is applied to a foam core of the hockey stick as two or more discrete strips that extend along a face of a blade of the hockey stick.”  The claims of the instant invention and the claims of the cited patent are directed to the same inventive concept but with different appearances or differing scope that are patentably indistinct from each other. The claims of the instant application would have been either anticipated by, or would have been obvious over, the reference claims of USPN 10737157 and therefore claims 1-20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 9-13, 15-16, 18-22, and 24-25, respectively, of U.S. Patent No. 10737157.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277.  The examiner can normally be reached on 9:00 a.m. - 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.G./Examiner, Art Unit 3711      
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711